Exhibit 10.2

This Master Purchase Agreement is made as of February 14, 2006, 2006 (“Effective
Date”) between SUN MICROSYSTEMS, INC., a Delaware corporation with its address
at 4150 Network Circle, Santa Clara, CA 95054 (‘Sun”) and Rainmaker Systems,
Inc., a Delaware corporation with its address at 900 East Hamilton, Suite 400,
Campbell, CA 95008(”Supplier”).

1. Scope.

1.1 Entire Agreement. The Exhibits, Attachments, Purchase Order(s), Statement(s)
of Work and such other documents attached to or referred to herein (the
“Ancillary Documents”), together with this Master Purchase Agreement constitute
the parties’ entire agreement relating to its subject matter (collectively,
“Agreement”). This Agreement cancels and supersedes all prior and
contemporaneous oral and written communications between the parties and prevails
over any conflicting or additional terms contained in any such document or
communication between the parties relating to its subject matter. The Exhibits
that are part of this Agreement as of the Effective Date are the ones checked
below:

 

x Hosting Services Exhibit;

The following Attachments are made a part of and are hereby incorporated by
reference to this Agreement:

Attachment I — Contractor Travel Guidelines;

Attachment 2— invoicing Requirements;

Attachment 3— Worker Confidentiality and Assignment Agreement; and

Attachment 4— Change Order Form.

1.2 Modifications. During the Term, the parties may add one or more additional
Exhibits or other Ancillary Documents to this Agreement and otherwise modify
this Agreement by mutual written agreement or as otherwise expressly provided
herein. No contrary or additional pre-printed terms contained in any form quote,
purchase order, statement of work, acknowledgment, or other correspondence or
writing by either party shall in any way modify or alter the terms of this
Agreement unless in writing and manually signed by each part/s authorized
representative with reference to this Agreement.

1.3 Order of Precedence. In the event of a conflict between the documents
comprising this Agreement, the order of precedence and control shall be:
(a) this Master Purchase Agreement; (b) the Attachments; (c) the Exhibit(s);
(d) Change Order(s); (a) Statement(s) of Work or Purchase Order(s) (subject to
Section 1 .2); and (f) other documents. Notwithstanding the foregoing, if an
Exhibit expressly states that one or more of its terms shall apply despite
contrary language in this Master Purchase Agreement, then such term or terms of
the Exhibit shall control with respect to the Deliverables provided pursuant to
such Exhibit.

2. Definitions. In addition to other terms defined in this Agreement the
following terms have the following meanings:

1. “Acceptance” means Sun’s -written confirmation of its satisfactory testing,
evaluation and/or inspection of Deliverables pursuant to criteria set forth by
the applicable Ancillary Documents such as a Statement of Work.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2. “Affiliated company” means, in relation to either party entity: (a) which is
owned 50% or more by that party; or (b) over which that party exercises
management control: or (c) which is under common control with that party; or
(d) which owns 50% or more of that party’s voting securities. For the purposes
of the foregoing, control means the right to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract, or otherwise.

3. “Applicable Laws” means all applicable laws, statutes, regulations, rules and
ordinances.

4. “Change Order” means a change order document in the form attached hereto as
Attachment 4, which when manually signed by authorized representatives of both
parties, modifies a Statement of Work or the terms of any Purchase Order
pursuant to Section 3.3 of this Agreement.

5. “Confidential Information” means Sun Confidential Information, Supplier
Confidential Information, or both, as required by context.

6. “Deliverables” means all of the applicable Hardware, Software, Documentation,
Services and any other work products, milestones, technologies, original works,
documents, information, things, designs, designations, discoveries, inventions,
data whether in computer readable form or otherwise, methods, formulae, tools,
computer programs (including source code) and any other items to be delivered by
Supplier to Sun pursuant to this Agreement.

7. “Documentation” means all documentation or reference materials relating to or
associated with items provided by Supplier to Sun under this Agreement whether
currently existing or created in the future, and whether in written or
electronic form, including without limitation any specifications, technical
manuals, user manuals, training materials and consulting materials.

8. “Hardware” means any or all of the following provided by Supplier to Sun, as
applicable: (a) equipment manufactured by Supplier; (b) any equipment
manufactured by an original equipment manufacturer as may accompany or be
integrated into the equipment manufactured by Supplier; and (c) equipment
manufactured by Supplier’s Affiliated Companies or a Third Party which Supplier
has the right to resell and provide to customers.

9. “Intellectual Property Rights” means all worldwide common law or statutory
(a) patents, patent applications, and patent rights; (b) rights associated with
original works, authorship, moral rights, copyrights and all its exclusive
rights; (c) rights relating to the protection of trade secrets and confidential
information, (d) rights associated with designs, industrial designs, and
semiconductor design: (e) rights analogous to those set forth above and any and
all other industrial or intellectual property rights; and (f) registrations,
divisionals, continuations, continuations-in-part, renewals, reissues,
reexaminations, and extensions of the foregoing (as applicable) now existing or
hereafter filed, issued or acquired. Intellectual Property Rights excludes
Trademarks (as defined below).

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

10. “Invoice” means any undisputed invoice issued by Supplier consistent with
the provisions of Attachment 2 with reference to this Agreement and an
applicable Purchase Order number.

11. “Purchase Order” means any valid purchase order issued by Sun with reference
to and consistent with this Agreement requesting any Deliverables from Supplier,
and specifying the Deliverables’ type, quantity, purchase price, delivery dates
and delivery location.

12. “Services” means any service, labor, engineering, programming, management
assignment, project, consulting, development, work and any other activity
performed by Supplier pursuant to a Statement of Work.

13. “Software” means Supplier’s programs, codes, algorithms, development tools,
formulae, libraries, computer programs or applications (whether in source or
object code), and any other licensed products and accompanying Documentation
provided by Supplier to Sun.

14. “Specifications” means all applicable functional, operational, and other
performance requirements, specifications and standards set forth or referenced
in applicable Documentation or an applicable Ancillary Document.

15. “Statement(s) of Work” or “SOW(s)” means a document authored and for
approved by Sun, usually labeled “Statement of Work,” that describes the
Services, including as applicable, a description of Deliverables that Supplier
will provide to Sun under this Agreement.

16. “Subcontractors” mean Third Parties retained by Supplier to perform all or
portions of the Services as permitted by this Agreement.

17. “Sun Confidential Information” means any and all: (a) confidential or
proprietary information which is disclosed to or made available to Supplier,
which Supplier creates on behalf of Sun, or which Supplier otherwise becomes
aware of, pursuant to this Agreement including but not limited to documents
relating to observations by Supplier; (b) information regarding Sun’s
technology, strategy, operations, internal corporate information, business
organization, finances, dealings, transactions or affairs, customers, sources of
supply, personnel, methods and procedures; (c) Deliverables (excluding Supplier
Pre-existing Work); and (d) the terms, conditions and existence of this
Agreement. Without limiting the foregoing, Sun Confidential Information includes
confidential information relating to but not limited to Sun’s processes,
specifications, methods, designs, formulae, technology, trade secrets, know how,
systems, methods and any information contained in any Sun documentation, guides,
or computer software or any information maintained in computer readable format

 

18. “Sun Trademarks” means Sun’s name, logo and any and all other Trademarks
owned or under Sun’s control.

19. “Supplier Confidential Information” means confidential or proprietary
information disclosed in writing or other tangible means by Supplier to Sun
pursuant to this Agreement and conspicuously identified or marked as
confidential or proprietary information, which

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

may include Supplier’s processes, specifications, methods, designs, formulae,
technology, trade secrets, know how, systems, methods and any information
contained in any Supplier documentation, guides, or computer software or
information maintained in computer readable format Supplier Confidential
Information excludes Sun Confidential Information.

20. “Supplier Pre-existing Work” means Supplier’s (or, if applicable, its
suppliers or licensor’s) products, services, technologies, original works,
documents, information, things, designs, designations, discoveries, inventions,
data whether in computer readable form or otherwise, methods, formulae, tools,
computer programs (including source code) and other items that are possessed,
used, made, created, authored, conceived, invented, disclosed or developed by
Supplier prior to the Effective Date or not covered by another agreement between
Sun and Supplier, as evidenced by contemporaneously produced documentation
provided to Sun in the event of a dispute. Supplier Pre-existing Work includes
such Hardware, Software and Documentation that the Supplier does not make,
create, conceive, invent or develop pursuant to this Agreement.

21. “Term” means the duration for which this Agreement is in effect as set forth
in Section 14.1.

22 “Third Party” means parties or entities other than Sun, its employees and
contractors, Sun’s Affiliated Companies, or Supplier or its employees.

23. “Trademarks” means worldwide common law or statutory rights related to the
possession, use or exploitation of signs, trademarks, service marks, trade dress
and related goodwill,

24. “Workers” means all individuals, Subcontractors and Subcontractors’
employees provided by Supplier to perform Services or provide or develop
Deliverables.

3. Performance of Obligations.

3.1 Purchase Orders. Sun may from time to time purchase Deliverables from
Supplier by issuing a Purchase Order setting forth the Deliverables to be
provided. Supplier shall use all commercially reasonable efforts to accept each
such Purchase Order by acknowledging acceptance in writing to Sun or by
commencing performance under the Purchase Order with written notice to Sun, in
either case within ****after issuance of a Purchase Order. If Supplier does not
notify Sun of its rejection in writing within such time period the Purchase
Order shall be deemed accepted. Prior to issuance of the Purchase Order, Sun may
provide Supplier with requests for proposals or quotes (“RFP(s)” or (“RFQ(s)” or
other documentation or communication, soliciting a quote from Supplier.
Notwithstanding any such document Sun will only be committed to purchase
Deliverables, and Supplier will only be committed and authorized to provide
Deliverables, when Sun has tendered and signed a SOW or Purchase Order to
Supplier in accordance with this Agreement. Supplier acknowledges and agrees
that time is of the essence with respect to all provisions of this Agreement
including any Ancillary Document, that specifies a time for Supplier’s
performance or delivery.

3.2 Affiliate Purchases. Sun’s Affiliated Companies may issue Purchase Orders
pursuant to this Agreement to Supplier, and Supplier agrees to honor such
Purchase Orders as if placed by Sun. Supplier acknowledges and agrees that
(a) the terms and conditions of this

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Agreement shall fully apply with respect to such Purchase Orders with an
Affiliated Company being considered by Sun” for such purposes, and (b) each such
Affiliated Company shall be solely responsible with respect to its own Purchase
Orders and Supplier will look solely to such Affiliated Company for payment and
fulfillment of other obligations of such Affiliated Company pursuant to such
Purchase Orders,

3.3 Change Orders.

3.3.1 Issuance of Change Order. From time to time, Sun may issue Change Orders.
No modified fees, performance requirements, or other changes to a SOW or
Purchase Order shall be deemed effective unless embodied in a Change Order duly
issued by Sun, and accepted by Supplier as provided in this paragraph. Supplier
will not undertake any changes in any Deliverables-without a Change Order. The
modified terms set forth in an applicable Change Order will be deemed effective
****after Supplier’s receipt of such Change Order unless, within such time
period, Supplier notifies Sun in writing that Supplier does not accept such
Change Order as written, and specifies alternate pricing, delivery dates, or
other terms that the Supplier would propose in order to accept such Change
Order. In such event, Sun and Supplier will promptly negotiate any open Issues
in good faith, and if agreement is reached Sun will issue a revised Change Order
confirming the parties’ agreement. If, after such negotiations, Sun and Supplier
do not reach agreement on the Change Order, the applicable Statement of Work or
Purchase Order shall remain unchanged unless and until another Change Order is
issued and agreed to by the parties, or Sun cancels the Purchase Order pursuant
to Section 3.4 below.

3.3.2 Chances Due to Delays. With respect to any Services provided under this
Agreement as set forth in an applicable SOW, in the event that Supplier
anticipates at any time that it will not reach one or more milestones, or
complete one or more Services, within the prescribed timetable or budget due
solely to the fault of Sun, Supplier shall immediately so inform Sun by written
notice which explains the reason for the change, and submit proposed revisions
that reflect Supplier’s best estimates of achievable timeframes or budget using
reasonable efforts. The parties will cooperate in good faith to agree to
acceptable terms for a Change Order to be issued by Sun, as described above,
which will include any necessary corresponding adjustments to payments and other
terms. In no event shall Supplier exceed funding levels authorized by Sun
without a Change Order.

3.4 . ****

3.5 Workers.

3.5.1 Supplier Responsibility. Supplier will be solely responsible for paying
Workers for Deliverables and will pay such Workers promptly (including
reimbursing all agreed-upon expenses), and in accordance with all Applicable
Laws, including without limitation state and federal wage and hour laws.

3.5.2 No Sun Benefits. Irrespective of how Supplier is compensated by Sun, it is
the intent of the parties that no Worker will be eligible for any Sun-sponsored
benefits, including, but not Limited to, paid vacation, sick leave, medical
insurance, employee stock purchase plans, bonuses, awards or 401k participation.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

3.5.3 Worker Removal. Sun may at any time, with or without cause, require
Supplier to remove any Worker from Sun’s premises or to otherwise replace a
Worker assigned to perform Services. Sun’s sole liability and responsibility in
connection with the replacement or removal of a Worker will be to pay Supplier
for Services actually performed by Worker. Supplier shall not interpret Sun’s
request for removal from Sun’s premises as a request for Supplier to discipline
or discharge the Worker.

3.5.4 No Hire Agreement. During the term of the Agreement, including any
extensions thereof, and for a period of 1 year after the termination of this
Agreement, either party will solicit employment of or employ directly or
indirectly, any employee of the other party who was or is an employee at any
time during the term.

3.5.5 Worker Training and Qualification. Supplier shall provide normal and
customary supervision and training for its Worker to assure competent
performance of the Services. Supplier shall be responsible having its Workers
use means, methods, techniques, sequences and procedures of work (whether by act
or omission) consistent with the terms of this Agreement and industry best
practices for the Services being provided hereunder. Supplier shall enforce
strict discipline and good order among its Worker at all times. Supplier shall
only employ Workers that are duly fit, skilled and qualified for each position.

3.6 Use of Subcontractors, Unless otherwise stated in an Ancillary Document
Supplier may use Subcontractors in the performance of Supplier’s obligations
pursuant to this Agreement If Sun determines, in good faith, that the
Subcontractor does not qualify as an independent contractor under federal or
state income tax laws, Supplier may hire the Subcontractor as an employee or
refer the Subcontractor to a Sun approved payroll service as a condition of
utilization of the Subcontractor. Notwithstanding any of the foregoing,
(a) Supplier shall remain fully and solely responsible and liable for proper
performance of all Supplier obligations under this Agreement, and (b) Supplier
shall ensure that all such Subcontractors are informed of and agree in writing
to comply with all applicable terms and conditions of this Agreement. Sun shall
have the right to require, pursuant to the applicable Exhibit or other Ancillary
Document, that Subcontractors execute any other appropriate documentation as may
be requested by Sun prior to any use of such Subcontractor by Supplier.

3.7 Delivery Terms. Delivery shall occur upon Sun’s actual receipt from Supplier
of the Deliverables, which Supplier will deliver to Sun pursuant to the
timetables set forth on an applicable Purchase Order or SOW, pursuant to Sun’s
written instructions. ****

3.8 Quality Assurance; Acceptance Procedures. All Services are subject to
regular reviews and inspection by Sun both during Seller’s performance of such
Services and after completion thereof (“Quality Assurance.). Sun may conduct
such Quality Assurance inspections and reviews of the Services at any time, with
or without notice. The parties acknowledge and agree that the Quality Assurance
performed by Sun shall not be a substitute for Supplier’s own obligation to
maintain its internal quality control and quality assurance review and
inspections by Supplier. The parties further acknowledge that Sun’s failure to
conduct any Quality Assurance inspections or reviews shall not constitute a
waiver thereof or acknowledgment thereby that Supplier’s Services are in
conformance

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

with this Agreement, including any Ancillary Document. During the term of this
Agreement, Supplier shall maintain its own quality assurance and internal
control systems in order to ensure that all Services are performed in accordance
with this Agreement. ****

4. Invoices. All correspondence from Supplier regarding this Agreement must
reference this Agreement and the applicable Purchase Order number. All Invoices
and reimbursements are subject to the terms and conditions set forth in the
attached Contractor Travel Guidelines and Invoicing Requirements and, without
limiting the same, will be subject to adjustment by Sun for: (a) errors,
shortages, and/or rejected Deliverables, and (b) the amount of all good faith
claims for amounts due to Sun by Supplier relating to this Agreement. All
Invoices shall itemize all charges in reasonable detail for Sun to audit
Invoices and Purchase Orders against Deliverables.

5. Payment Terms.

5.1 Prices and Fees. All prices and fees shall be explicitly set forth in either
an Exhibit or Statement of Work or Purchase Order. Prices and fees may not be
changed: unless otherwise agreed to in writing by Sun or set forth pursuant to
procedures in the applicable Ancillary documents (including as a result of a
Change Order) or as set forth below. If, during the Term reduced prices are put
into effect by Supplier for Services being provided to Sun, Supplier shall
provide such reduced pricing to Sun and apply such reduced prices to any of
Sun’s purchases not yet delivered and to all subsequent purchases by Sun under
applicable Statements of Work or Purchase Order Sun will only reimburse
Supplier’s travel related expenses which comply with the Contractor Travel
Guidelines.

5.2 Payment.

5.2.1 Terms of Payment. Sun’s payment will be ****from receipt of Supplier’s
Invoice by Sun’s Accounts Payable Department, ****. –All payments issued by Sun
will be made by electronic funds transfer (“EFT), which Supplier hereby agrees
is an acceptable method of payment. ****

5.2.2 ****

5.3 Disputed Payments. Any disputed invoice is subject to the Invoicing
Requirements and will be settled pursuant to the procedures set forth therein.

5.4 Taxes.

5.4.1 Tax Responsibilities. Supplier will solely be responsible for payment of
all federal, state and local taxes due as a result of the performance of
Services or the provision of Deliverables under this Agreement except as
otherwise provided in this paragraph. Supplier will report as income all
compensation received hereunder. Supplier represents and warrants each Worker,
except Subcontractors permitted under Section 3.6, has executed a Federal W-4
Withholding Allowance Certificate and an equivalent state personal income tax
withholding form (if required). Supplier will issue and file an accurate Form
W-2 Withholding Allowance Certificate and an equivalent state personal income
tax withholding form (if required). Supplier will issue and file accurate Form
W-2 Wage and Tax Statements annually for each employee Worker and Form 1099
Statements for each Subcontractor. In no event will Sun be liable to pay sales
or use tax in connection with any Deliverables unless Sun has agreed in writing
to be liable for such taxes and such taxes are separately stated on Supplier’s
Invoice.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

5.4.2 Structure of Transaction. To the extent legally permissible, the parties
agree to utilize reasonable efforts to minimize Sun’s liability for taxes and to
structure the provision and receipt of Deliverables, as the case may be, in such
a fashion as to minimize any sales, use, value added, withholding and similar
taxes payable by Sun.

6. Compliance.

6.1 Sun’s Policies and Procedures. In connection with this Agreement, Supplier
shall comply with and cause its Workers to comply with all of Sun’s policies and
guidelines as delivered or made available by Sun to Supplier, including each of
the following without limitation:

(a) Sun’s security policies available by website at
http://www.sun,comfservjce/sunpslsecuritv/securitypolicyservices.html:

(b) Sun’s privacy policies available by website at http://www.sun.com/privacy

(c) Sun’s Contractor Travel Guidelines attached hereto as Attachment 1;

(d) Sun’s trademark policies available by website at
http://www.sun.com/policies/trademarks and

(e) Sun’s standards of business conduct available by website at
http://www.sun.com/index.html.

From time to time, Sun may update, modify or alter each of the foregoing
policies and therefore it is the sole responsibility of Supplier to regularly
visit such websites and/or review such policies in order to ensure its and its
Workers’ compliance with Sun’s most current policies and guidelines. If such
policies are only available in physical form, Sun agrees to deliver physical
copies of such policies to Supplier, upon Supplier’s request.

6.2 Compliance with Laws.

6.2.1 Applicable Laws. In connection with the performance of this Agreement,
Supplier shall obtain all required permits and licenses and comply with, and
cause its Workers to comply with, all Applicable Laws, including, but not
limited to: (a) laws related to employee health and workplace safety; (b) laws
related to income tax withholding; (c) laws related to non-immigrant workers’
visas; (d) all US. and foreign import and export laws and regulations (as
further provided in Section 6.3); (e) laws related to discrimination, harassment
privacy and other prohibited practices in employment; (f) laws related to public
health and safety and protection of the environment or use of hazardous
materials; (g) laws related to work permits, training1 licensure, or
professional certification; and (h) laws requiring permits for specific work or
services. Supplier will comply with the provisions of the Equal Opportunity
Clause set forth in 41 CFR 60-1.4(a) and Executive Order 11246 (as amended). In
connection with this Agreement Supplier further agrees that it shall not
discriminate in any manner against any individual because of race, religion,
national origin, color, age, sex, sexual orientation, marital status, pregnancy,
physical or mental disability, veteran status, or any other classification
protected by applicable local, state or federal employment discrimination laws.
Supplier and its Workers shall do nothing to cause Sun to be in breach of any
Applicable Laws.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

6.2.2 Immigrant Workers. Supplier will only assign Workers who have a current
legal right to (a) work in the country where they will be assigned and (b) work
with respect to the Deliverables to which they will be assigned. Supplier
assumes all responsibility for compliance with immigration laws and other
Applicable Laws, including export control laws, with respect to the Workers it
assigns pursuant to this Agreement. Supplier shall verify the identity and work
authorization of each of its Workers, and shall keep a record of that
verification for audit by Sun.

6.3 Export Control. The parties acknowledge and understand that the Deliverables
may be subject to regulation by agencies of the U.S. Government including the
Department of State and Department of Commerce, and/or any foreign government or
regulatory body, which prohibit export or diversion of certain technical
products, data or services (“controlled technologies”) to certain individuals or
countries. This prohibition includes providing or giving access to such
controlled technologies (including without limitation such items that have been
identified by the US. Export Administration Regulations and the International
Traffic in Arms Regulations. The parties acknowledge that providing controlled
technologies to certain foreign nationals located in the United States may be
deemed by the U.S. Government as equivalent to exporting that controlled
technology to a foreign country, including embargoed or restricted countries
(‘Prohibited Foreign Nationals”). The parties shall comply in all respects with
all export and re-export restrictions applicable to the Deliverables. Supplier
shall obtain all necessary licenses to export, re-export, or import any
information received from Sun as may be required under Applicable Laws. Supplier
will not, directly or indirectly, export or direct the Deliverables, any
information provided by Sun (including Sun Information) under this Agreement or
any other items covered by this Agreement, or any products therefrom, to any
embargoed or restricted country identified in the U.S. export laws. Supplier
shall ensure that the Workers are not included on any United States export
exclusion lists and are not Prohibited Foreign Nationals. Supplier shall not use
the Deliverables, any information provided by Sun under this Agreement, or any
other items covered by this Agreement, or any products therefrom, for nuclear,
missile, or chemical or biological weaponry end uses. Supplier will promptly
notify Sun if it learns of any violations of export laws related in any way to
this Agreement. Sun may request from the Supplier executed documents to support
government requirements for export or import licensing with regard to the
Deliverables. Supplier agrees to execute the same and to otherwise cooperate in
any reasonable manner to facilitate Sun’s respective compliance with all
applicable export and import requirements.

6.4 Gratuities. Supplier shall not offer to give to any employee, agent or
representative of Sun any gratuity, compensation, gift remuneration, perquisite
or benefit (which is not specifically required or provided for under this
Agreement) (“Gratuities”) for the purposes of securing any business from Sun or
influencing such person with respect to the terms, conditions or performance of
this Agreement. Supplier will use reasonable efforts to ensure that its Workers
do not accept or give Gratuities which would influence their or Sun’s
impartiality, create a conflict of interest or create the appearance of a bribe
or impropriety, relative to purchases made pursuant to this Agreement.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

7. Records; Audit Rights.

7.1 During the Term of this Agreement and for a period of three (3) years after
the termination or expiration hereof, (a) Supplier shall keep proper
documentation of all transactions related to this Agreement including keeping
books of record and account in accordance with Sections 4, 5 and 6 and generally
accepted accounting practices consistently applied; and (b) upon **** notice,
Supplier shall permit Sun or an independent accounting firm or other
representatives selected by Sun and agreed to by Supplier (agreement not to be
unreasonably withheld), to examine and inspect, at Supplier’s facility and
during normal business hours, the books and financial records of Supplier and to
make copies therefrom for the purpose of determining Supplier’s compliance with
the terms of this Agreement and the correctness of any bills or invoices for
costs and expenses for which Supplier has sought reimbursement or payment under
this Agreement. The foregoing will include Sun’s access to all records and
documentation of transactions, processes and controls performed for Sun or as,
of this Agreement. In addition, upon receipt by Sun, Supplier shall certify to
Sun in writing Supplier’s compliance with its obligations under this Agreement.

7.2 ****

7.3 ****

8. Non-Disclosure; Confidentiality.

8.1 Confidential and Proprietary Information.

8.1.1 Confidential Information of a party hereto (“Disclosing Party”) shall be
held in confidence by the other party (“Recipient”) and shall not be disclosed
to any Third Party or otherwise made public without the Disclosing Party’s prior
written consent or as expressly provided in this Agreement. In the case of
Supplier, (a) Sun Confidential Information may be disclosed only to Workers who
have a need to know such information and who have executed and comply with the
Worker Confidentiality and Assignment Agreement attached hereto as Attachment 3,
and (b) no Sun Confidential Information may be disclosed to Supplier’s
Subcontractors that are direct competitors of Sun. In the case of Sun,
(a) Supplier Confidential information may be disclosed by Sun to its Affiliated
Companies, and its and their employees, contractors, agents, representatives,
outsourcing services providers, and other Third Parties performing services for
or on behalf of Sun who need to know such information for purposes of Sun’s full
and unrestricted use and exploitation of the Deliverables, subject to
appropriate confidentiality obligations, and (b) no Supplier Confidential
Information may be disclosed to Sun’s Subcontractors that are direct competitors
of Supplier.

8.1.2 The Recipient shall: (a) not use the Confidential Information for any
purpose other than in the performance and fulfillment of obligations or in the
exercise of its rights under this Agreement; (b) take all reasonable and
necessary steps to ensure that its employees, principals, officers, agents,
contractors, representatives, Affiliated Companies, or any other persons or
entities who have access to Confidential Information through Recipient, comply
with the Recipient’s obligations pursuant to this Section 8.1; (c) disclose any
Confidential Information In response to a valid court order or other legal
process, only to the extent required by such order or process and only after the
Recipient has given the Disclosing Party written notice (in any case no less
than twenty (20) days)

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

of such court order or other legal process promptly after receipt thereof and
the opportunity for the Disclosing Party to seek a protective order or
confidential treatment of such Confidential Information (with the reasonable
assistance of Recipient, if the Disclosing Party so requests); and (d) return
all of the Disclosing Party’s Confidential Information to the Disclosing Party
or destroy the same, at the Disclosing Party’s request by no later than fifteen
(15) calendar days after such request or when Recipient no longer needs
Confidential Information for its authorized purposes. Notwithstanding any of the
foregoing, Sun may copy, retain and use Supplier Confidential Information with
prior written consent of Supplier on an ongoing basis as reasonably necessary
for its use of any Deliverables, subject to the restrictions on disclosure to
Third Parties set forth in this Section 8.1.

8.1.3 The foregoing obligation applies to all Confidential Information of the
Disclosing Party, unless and until such time as: (i) such information is
generally available to the public, through no fault of the Recipient and without
breach of this Agreement (ii) such information is already in the possession of
the Recipient without restriction and prior to any disclosure by the Disclosing
Party; (iii) such information is or has been lawfully disclosed to the Recipient
by a Third Party without an obligation of confidentiality upon the Recipient; or
(iv) the Recipient can prove that such information was developed independently
by the Recipient without reference to the information disclosed by the
Disclosing Party.

8.2 Data Privacy. Supplier acknowledges the importance of dealing appropriately
with personal, individual and related information and data regarding Sun’s
customers, contractors and/or employees. At all times during the Term of this
Agreement Supplier will (a) maintain appropriate technical and organizational
measures to protect any such data and information (including data that
personally identifies individual) that it collects, accesses, processes or
receives from Sun under the terms of this Agreement against unauthorized or
unlawful transfer, processing or alteration and against accidental access, loss,
damage, processing, use, transfer or destruction; (b) take, and hereby
represents and warrants that it has taken, all steps to ensure the reliability
and security of systems operated by or on behalf of Supplier that process such
data and information in connection with this Agreement; (c) immediately notify
Sun of any (i) breach or suspected breach of the security of any such systems
that may have resulted in the compromise of such data and information, or
(ii) other unauthorized access to or use of such data and information (or
Supplier’s reasonable belief that such access or use may have occurred), and
without limiting Sun’s rights with respect thereto, cooperate with Sun with
respect to any such breach or unauthorized access or use; (d) act only on Sun’s
instructions in. relation to the collection, accessing, processing, use,
disclosure, transfer or destruction of any such data that Sun provides to
Supplier, or that Supplier gathers on behalf of Sun; (f) comply with Sun’s
privacy policy as required by Section 6.1 above; and (g) comply with all
applicable privacy and data protection laws governing customer, contractor and
or employee data.

8.3 No Publicity. Supplier will not use Sun’s company name or other Sun
Trademarks or refer to Sun or any of its employees, in any form of advertising,
publicity or release without the prior written approval of Sun in its sole
discretion. Unless and to the extent

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

permitted by Section 8.1, Supplier will not disclose, publish or make known to
others the subject matter of this Agreement, including without limitation any
Purchase Order or Statement of Work, without the prior written approval of Sun
in its sole discretion.

9. Sun Materials.

9.1 Ownership of Deliverables. Sun is the sole and exclusive owner of all
Deliverables, including all Intellectual Property Rights therein, except that
Supplier retains Intellectual Property Rights with respect to Supplier
Preexisting Work subject to the licenses and rights granted to Sun in this
Agreement. With respect to all Deliverables other than those which constitute
Supplier Pre-existing Work, Sun will have the exclusive right to (a) obtain and
to hold in its own name Intellectual Property Rights and Supplier agrees to
attach notices or legends to such Deliverables as Sun may instruct; and
(b) determine the time, place, method and degree of protection of Intellectual
Property Rights. For clarification, if Supplier is performing any Services for
Sun, Supplier agrees that any and all items that are made, created, authored,
conceived, invented, disclosed or developed by Supplier and/or its Workers in
performing such Services shall constitute Deliverables owned exclusively by Sun
pursuant to this Section 9.1, subject to Supplier’s rights in any underlying
Supplier Preexisting Work.

9.1.1 Supplier Assignment. With respect to all Deliverables other than those
which constitute Supplier Preexisting Work, Supplier agrees (i) to disclose
promptly in writing to Sun such Deliverables upon their creation or development
(as may be further specified in the Purchase Order or Statement of Work);
(ii) to assign, and Supplier hereby does assign, to Sun, and Sun accepts, all
rights, title and interest in and to such Deliverables and all associated
Intellectual Property Rights; (iii) to waive and to never assert any and all
claims Supplier may have to such Deliverables, to the extent any of Supplier’s
rights (including moral rights and other Intellectual Property Rights) cannot be
assigned under Applicable Law by Supplier; (iv) to cooperate with Sun, or Sun’s
designee or assignee, to obtain, evidence, perfect, and assign any and all
Intellectual Property Rights in such Deliverables. This Section 9.1.1 will
survive termination of this Agreement.

9.1.2 Workers Assignment. Prior to the commencement & Services, Supplier agrees
to procure the written agreement of each Worker to the terms of the then-current
Worker Confidentiality and Assignment Agreement, a current copy of which is
attached as Attachment 3, and will maintain copies of such statements available
for audit under the provisions of Sections 6 and 7.

9.1 .3 No Liens Further Assurances. Supplier shall keep all Deliverables free
and clear of liens, claims, encumbrances and interests of Third Parties and
shall not encumber, sell, assign, donate, transfer or mortgage by way of
security or otherwise to any Third Party any Deliverables or any of Sun’s
property (as may have been provided to Supplier by Sun) under any circumstances
and shall at all times protect Sun’s exclusive ownership of such Deliverables
and Sun property. Supplier agrees that it shall reasonably cooperate with Sun
and execute any agreements, instruments and other documents required to evidence
or perfect Sun’s ownership interest in the Deliverables and Sun’s property.
Supplier hereby designates Sun as its attorney-in-fact to take alt such steps as
contemplated under

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

this Agreement and to sign all such agreements, instruments, documents and
notices to protect and perfect Sun’s ownership interests consistent with this
Section 9. The foregoing power is coupled with an interest and is therefore
irrevocable and shall survive any termination or expiration of this Agreement.

9.2 Bailment. Supplier agrees and acknowledges that it will hold possession of
all Deliverables whose title has passed to Sun pursuant to this Agreement, or
which Supplier creates, develops, or has created or developed, for or on behalf
of Sun, and all materials provided to Supplier by Sun from time to time
(collectively, the “Sun Materials”) for the exclusive benefit of Sun as a bailee
under applicable commercial laws. Supplier confirms that this bailment
relationship shall remain in effect until Sun has undisputed possession of all
Sun Materials, and Supplier shall promptly deliver all Sun Materials to Sun upon
Sun’s request or any termination of this Agreement or applicable Exhibit. In the
event the Sun Materials are located at a Third Party facility, Supplier shall
obtain such Third Party’s written acknowledgment of such bailment relationship.

9.3 Supplier’s Liability for Loss or Damage. In the event Supplier loses or
causes damage to any Sun Materials or loses Sun Materials while in Supplier’s
care and custody, Supplier shall promptly remedy such loss or damage to the
satisfaction of Sun, or Sun may so remedy and deduct the cost thereof from any
amounts due or to become due to Supplier, or if such amounts are less than the
amounts owed by Supplier, Sun may invoice Supplier for the difference, to be
paid by Supplier within thirty (30) days of receipt.

9.4 Rights under Bankruptcy Code. Supplier acknowledges and agrees that: (i) the
licenses and rights granted in this Agreement to Sun are licenses and rights to
‘intellectual property” within the definition of Section 101 (35A) of the U.S.
Bankruptcy Code (the “Code”); (ii) Sun shall have such rights, pursuant to this
Agreement, as a licensee as set forth in Section 365(n) of the Code;
(iii) following an entry for an order for relief under the Code, Supplier (as
debtor in possession) or the bankruptcy trustee will not interfere with the
rights of Sun as provided in this Agreement; and (iv) if this Agreement is
rejected whether by motion or by operation of law, then Sun may elect under
Section 365(n) of the Code to retain its rights and licenses pursuant to this
Agreement.

10. Insurance.

10.1 Coverage. Without limiting Supplier’s liability to Sun, Sun’s Affiliated
Companies or Third Parties, Supplier, at its sole cost and expense, shall
maintain the following insurance coverage during the Term. Additionally,
Supplier shall require each Subcontractor to maintain the following insurance
coverage during the time which Subcontractor is providing work required under
the Agreement.

Type of Coverage Requirements

US **** combined single limit per occurrence; this insurance must include
coverage for products, completed Commercial General Liability Insurance
operations, blanket contractual and broad form property damage liabilities; Sun
must be named as an additional insured or loss payee.

Limits as required by statutory limit in the state where work is Workers
Compensation Insurance performed; if no such insurance is required, the Supplier
or Subcontractor shall carry personal health insurance for Workers.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Employer’s Liability Coverage US **** per accident, disease Automobile Liability
Insurance US **** per occurrence US ****; if this coverage is provided on ****

10.2 Certificates of Insurance. Prior to the commencement & any work, or
performance pursuant to this Agreement and at least ten (10) days prior to the
expiration of each insurance policy, Supplier must furnish Sun with a
certificate of insurance evidencing the required insurance coverages and
referencing this Agreement ****, thirty (30) days advance written notice before
any termination, cancellation, or other material change to the policies shown on
the certificate takes effect, regardless of whether such action was initiated by
the Supplier, other insured or the insurance carrier.

10.3 Primacy of Supplier’s Coverage. The insurance coverages and limits required
to be maintained by Supplier under this Agreement shall be primary to any
insurance coverages maintained by Sun, which shall be excess and
non-contributory.

10.4 Insurance Requirements Are Not Limits. The foregoing requirements and any
approval or waiver of said insurance by Sun, are not intended, to and shall not
in any manner limit or qualify Supplier’s liabilities, whether imposed by
Applicable Law or assumed pursuant to the Agreement, including but not limited
to the provisions concerning indemnification.

11. Warranties and Representations

11.1 General Warranties. Supplier represents and warrants that: (a) it has the
right, power and authority to enter in to this Agreement and that it and its
Workers have the same to fully perform all of its obligations hereunder;
(b) entering into, and fully performing all of its obligations under, this
Agreement does not and will not violate any agreement or obligation existing
between Supplier and any Third Party; (c) Supplier has obtained all necessary
releases, consents, rights, licenses, representations, warranties and
assignments prior to commencement of the Services and provision of the
Deliverables for Sun; and (d) the Deliverables will be provided free and clear
of any and all Third Party liens, assignments, liens, mortgages, security
interests or encumbrances of any kind.

11.2 Performance Warranties. Supplier represents and warrants that: (a) any and
all Services will be performed in a timely, competent and professional manner by
duly qualified and experienced Workers possessing all relevant certificates,
licenses and permits; (b) the Deliverables will conform to standards generally
accepted in the industry and in any event will be free from defects in materials
and workmanship; (c) the Deliverables will conform to any and all
Specifications; (d) the Specifications contain a complete and accurate
description of the Deliverables (except for Documentation in which case, the
Documentation itself is complete and accurate); and (e) where design is the
responsibility of Supplier, the applicable Deliverable will be free from defects
in design. In addition, Supplier represents and warrants that the Deliverables
do not contain any computer instructions, circuitry or other technology means
whose

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

purpose or effect is to disrupt, damage or interfere with any use of, or allow
access to, Sun’s computer and communications facilities or equipment, including
without limitation any code containing viruses, Trojan horses, worms, backdoors,
trap doors, time-out devices or similar destructive or harmful code or code that
self-replicates.

11.3 Intellectual Property Warranties. Supplier represents and warrants (hat:
(a) Supplier and its Workers are, and will be, the exclusive creators and
developers of all Deliverables or Supplier has sufficient rights and licenses
from Third Parties to provide the Deliverables and, as applicable, assign rights
to Sun pursuant to this Agreement; (b) the Deliverables do not infringe or
misappropriate any Intellectual Property Rights or Trademark of any Third Party;
(c) the Deliverables do not defame or violate the privacy rights of any Third
Party; and (d) Supplier has the exclusive right title and interest to make,
disclose, use, and exploit Supplier Pre-Existing Work and Deliverables by
Supplier and its Workers consistent with the terms and conditions of this
Agreement.

11.4 Third Party Warranties. To the extent any warranties of Supplier’s
licensors, vendors, OEMs and suppliers may be passed on to Sun from Supplier
with respect to applicable Deliverables, Supplier has done so.

11.5 Remedies. In the event of a breach by Supplier of any representation or
warranty made in Section 11.2 of this Agreement, then, in addition to and
without limitation of any other right or remedy available to Sun, ****

12. Indemnification.

12.1 Supplier Indemnification.

12.1.1 Supplier General Indemnification. Supplier will defend Sun and Sun will
defend Supplier and its Affiliated Companies, and their respective customers,
officers, directors, employees, agents, contractors, service providers, assigns
and successors (collectively, “Indemnitees”) from and against any and all
claims, demands, actions, proceedings or suits (collectively, “Claims”) brought
against Indemnitee(s) and will indemnify and hold harmless Indemnitees from and
against all losses, damages, expenses, costs (including, but not limited to,
fees for attorneys and other professionals and costs of litigation) and
liabilities (collectively, “Liabilities”) arising out of or relating to any such
Claims, in connection with any of the following:

(a) personal injury (including death) or tangible property damage caused by any
negligent or intentional acts or omissions of Supplier or Sun;

(b) Suppliers performance pursuant to this Agreement including but not limited
to Supplier’s breach of its representations, warranties, obligations or
covenants (except as provided in Section 12.1.2); or (c) any Deliverable
provided to Sun by Supplier or use thereof by Sun as contemplated herein,
including but not limited to any allegation that the Deliverable infringes or
misappropriates any Intellectual Property Right or Trademark of any Third Party.

12.1.2 Indemnification for Compliance and Confidentiality. Notwithstanding
Section 12.1.1(b), with respect to any breach by Supplier of its
representations, warranties, obligations or covenants in Section 6 (Compliance),
Section 8 (Non-Disclosure and Confidentiality) or other compliance with laws or
confidentiality obligations of Supplier under applicable Exhibits (“Compliance
or

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Confidentiality Breach”), Supplier will indemnify and hold harmless Sun
Indemnitees from and against all Liabilities arising out of or relating to such
Compliance or Confidentiality Breach. A Compliance or Confidentiality Breach
includes but is not limited to (i) Supplier’s failure to comply with its
obligation to pay any governmental entity and employer statutory taxes,
withholding taxes, social security taxes, unemployment or disability insurance
or similar charges or impost (including any interest or penalties thereon), and
(ii) Supplier’s transmission or receipt of any e-mails sent by Supplier’s system
on behalf of Sun that violates any law, including without limitation, the U.S.
CAN SPAM Act and any law regulating or prohibiting any type of commercial
e-mail, provided that Supplier knew or should have known not to send such
e-mails. Further, at Sun’s and Supplier’s option, Supplier will defend Sun and
Sun will defend Supplier against any Claims brought by Third Parties against
Indemnitee(s) arising out of or relating to any Compliance or Confidentiality
Breach.

12.2 Exclusions.****

(a) ****

****

12.3 Procedures. Sun and Supplier will: (a) promptly notify in writing of the
receipt of any Claim that is covered by this Section 12; (b) give all reasonably
requested information which both parties have concerning such Claim; (c) give
the defending party authority to control the defense and settlement of any such
Claim, as set forth below; and (d) if applicable, reasonably cooperate with,, at
both parties request and expense, in the defense and settlement of the Claim.
Sun’s and Supplier’s failure to provide written notice of, or information
concerning, or authority to control, or cooperation with respect to, any such
Claim shall not relieve each party from any liability under this Section 12.
Each party will: (i) if applicable, defend or settle, at its own expense, any
such Claim; (ii) keep each party advised of the status of any of its defense
and/or negotiation efforts; and (iii) afford each party a reasonable opportunity
to review and comment on significant actions planned to be taken by Sun and
Supplier with respect to such Claim. Sun and Supplier shall not enter into any
settlement that materially or adversely affects the Sun’s rights or interests,
without Sun’s prior written approval.

12.4 Additional Remedies for Infringement. In addition to and without limitation
of any other right or remedy available to Sun, if any of the Deliverables, or
the use or operation thereof, become, or are likely to become, the subject of a
Claim of Intellectual Property Rights infringement or misappropriation, then
Supplier shall, at Sun’s sole option and at Supplier’s expense, either
immediately (a) procure the right for Sun to continue using the Deliverables on
substantially the same terms as provided in this Agreement; or (b) replace or
modify the Deliverables so that they become non-infringing (provided, however,
that any replaced or modified Deliverables supplied by Supplier contain the same
or equivalent functionality and performance as the infringing Deliverables).****

13, Limitation of Liability.

13.1 Exclusions to Limitations of Liabilities. ****

13.2 ****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

13.3 No Special Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION
WITH OR ARISING OUT OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, LOSS OF
BUSINESS, REVENUE, PROFITS, GOODWILL, USE, DATA, ELECTRONICALLY TRANSMITTED
ORDERS, OR OTHER ECONOMIC ADVANTAGE), HOWEVER THEY ARISE, WHETHER IN BREACH OF
CONTRACT, BREACH OF WARRANTY OR IN TORT, INCLUDING NEGLIGENCE, AND EVEN IF THAT
PARTY HAS PREVIOUSLY BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE.

13.4 Absolute Limitations. Liability for damages will be limited and excluded
even if any exclusive remedy provided for in the Agreement fails of its
essential purpose.

14. Term and Termination.

14.1 Term, Unless terminated earlier pursuant to Section 14.2, the Term of this
Agreement will commence on the Effective Date and will continue in effect until
the later of (a) the termination or expiration of all applicable Exhibits and
other Ancillary Documents or (b) the first anniversary of the Effective Date.

14.2 Termination.

14.2.1 By Either Party. Either party may terminate this Agreement in its
entirety, or any or all Exhibits:

(a) immediately by written notice upon material breach of this Agreement,
including any Ancillary Document by the other party, if in the reasonable
determination of the non-breaching party, such breach cannot be remedied within
thirty (30) days; (b) immediately by written notice if the other party fails to
cure any other material breach of this Agreement, including any Ancillary
Document within thirty (30) days after receiving written notice of such breach;
or (c) at any time if the other party becomes insolvent, makes a general
assignment for the benefit of creditors, or suffers or permits the appointment
of a receiver for its business or assets or otherwise ceases to conduct business
in the normal course.

14.2.2 ****

14.3 Effect of Termination.

14.3.1 Continuation of Exhibits. The party possessing the right to terminate
this Agreement pursuant to Sections 14.2.1 or 14.2.2 (“Terminating Party”) may
elect to terminate this Agreement as a whole, or any or all Exhibits. If the
Terminating Party terminates some but not all Exhibits, then the terms of this
Master Purchase Agreement and the applicable portions of Purchase Orders,
Statements of Work and other Ancillary Documents associated with the continuing
Exhibits shall remain fully effective solely for the purposes of fulfilling
performance, and exercising rights, under such Exhibits, for the remaining term
of such Exhibits. In addition, all

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Ancillary Documents associated with terminated Exhibit shall terminate.
Notwithstanding the forgoing, to the extent more than one (1) Exhibit covers
related Deliverables (for example, a Hardware Exhibit, and a Labor Services
Exhibit for Services related to such Hardware), such Exhibits or other Ancillary
Documents associated with such Exhibits may be coterminous, as provided in such
Exhibits or Ancillary Documents.

14.3.2 Obligations upon Termination. Upon expiration or termination of this
Agreement or any applicable Exhibit, and unless otherwise provided in the
applicable Exhibit

(a) Supplier will return within fifteen (15) days of such expiration or
termination (or at Sun’s option destroy) all Confidential Information and other
property and materials of Sun that were provided by Sun or are otherwise in
Supplier’s (or its employees’ contractors’ or agents’) possession or under
Supplier’s control, in good condition (reasonable wear and tear excepted),
except to the extent necessary for the Supplier’s use in continuing performance
under this Agreement, including any Exhibit or other Ancillary Document, if
applicable and upon completion or other termination of such performance Supplier
will return or destroy such information, property and materials as described
above;

(b) Sun may retain and use Supplier Confidential Information only with prior
written consent as described in Section 8.1.2;

(c) Supplier will deliver to Sun all Deliverables, whether finished or
unfinished, accepted or paid for by Sun prior to termination, in a form and/or
format useable by Sun at no additional cost to Sun;

(d) if applicable, and as requested by Sun, Supplier will provide reasonable
assistance and cooperation in phasing out the provision of Services and/or in
transitioning such Services to another supplier or to Sun or its Affiliated
Companies; and Ce) subject to Supplier’s compliance with Section 14.3.2
subclauses (a) and (c), and to Sun’s rights to withhold amounts in setoff of
claims, Supplier will be entitled to receive payment for Deliverables provided
to and accepted by Sun in accordance with this Agreement.

14.3.3 No Damages as a Result of Rightful Termination. The parties acknowledge
and agree that neither party will be entitled to damages, indemnification or
other remedy solely by virtue of the other party’s termination of this Agreement
in accordance with the terms of this Section 14. This provision does not affect
any other remedies that may be available to either party for breach of the
Agreement. Sun will not be responsible for any costs incun-ed by the Supplier
after the termination of this Agreement, other than pursuant to open Purchase
Orders (and corresponding Exhibits and other Ancillary Documents) which are not
terminated as described in this Section 14.

14.3.4 Severability. Rights and obligations under this Agreement which by their
nature should survive (such as obligations of confidentiality and data
protection, warranties, and indemnifications) will remain in effect after
termination or expiration of the Agreement. No termination of this Agreement
shall relieve either party from liability arising from any breach of this
Agreement on or prior to the date of termination,

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

15. Law; Resolution of Disputes.

15.1 Choice of Law and Forum. All disputes arising out of or related to this
Agreement will be governed by California law and controlling U.S. federal law.
No choice of law rules of any jurisdiction will apply. All actions to enforce
the terms of this Agreement shall be brought in a court of appropriate subject
matter jurisdiction located in Santa Clara County, California; and the parties
expressly consent to personal jurisdiction and proper venue by and in such court
and agree not to deny or defeat such court’s jurisdiction or venue (including,
without limitation, by a motion for non convenience). The United Nations
Convention on Contracts for the International Sale of Goods will not apply.

15.2 Dispute Resolution, The parties will use reasonable efforts to resolve any
dispute arising out of the Agreement through a meeting of appropriate managers
from each party. If the parties are unable to resolve the dispute, either party
may escalate the dispute to its executives. If an executive level meeting fails
to resolve the dispute within thirty (30) days after escalation, either party
may seek any available relief. This provision will not affect either party’s
right to seek injunctive or other equitable relief at any time. Pending
resolution of any dispute, Supplier agrees to continue to develop, perform,
and/or deliver Deliverables, as applicable, under the terms of this Agreement as
directed b Sun. Neither party’s rights under Section 14 (Termination) shall be
limited by this Section 15.2. -

15.3 Equitable Relief. Without limiting the parties’ other rights or remedies
under this Agreement, the parties acknowledge that any breach or threatened
breach of Section 6 (Compliance), 8 (Non-Disclosure; Confidentiality) or 9 (Sun
Materials) will constitute an irreparable injury and that monetary damages will
be inadequate. Therefore, in addition to any other available rights or remedies,
each will have the right to seek equitable relief and enjoin the other against
any further or threatened breach of such Sections. Each party hereby waives any
requirement for the posting of a bond or any other security if the other seeks
any injunction hereunder.

16. General.

16.1 Notices. Any notice required under this Agreement must be in writing and
sent to each party’s representatives at the respective addresses identified
below. Notices will be delivered in person or by means evidenced by a delivery
receipt or acknowledgment (certified or registered mail (postage prepaid and
return receipt requested), or via overnight courier). Notices will be effective
upon receipt.

****

16.2 Alternative Source; Non-exclusivity. This Agreement is non-exclusive, and
Sun shall have the right to establish alternative and additional sources of
supply for the Deliverables at any time, including from Supplier’s competitors.

16.3 Assignment. Other than delegation of certain duties to Subcontractors as
permitted in this Agreement, the rights, duties and obligations of Supplier
under this Agreement may not be assigned or delegated, in whole or in part, by
operation of law, or otherwise, including by merger or acquisition, without the
prior express written consent of Sun, and any attempted assignment of any
rights, or delegation of duties or obligations hereunder without such consent
shall be null and void. Sun may freely assign and transfer this

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Agreement, and its rights, duties and obligations, or any part thereof, to any
of its Affiliated Companies or to any Third Party, whether by operation of law
or otherwise. This Agreement shall be binding on the parties and their
respective permitted successors and assigns.

16.4 Invalidity. If any provision of the Agreement is held invalid by any
Applicable Law or by any court or arbitrator, such provision will be enforced to
the maximum extent permissible to effect the intent of the parties, and such
invalidity will not affect the enforceability of any other provisions.

16.5 Relationship of Parties. This Agreement is not intended to create a
partnership, franchise, joint venture, agency, or fiduciary or employment
relationship. Neither party may bind the other party or act in a manner which
expresses or implies a relationship other than that of independent contractor.

16.6 Waiver. Any express waiver or failure to exercise promptly any right under
this Agreement will not create a continuing waiver or any expectation of
non-enforcement. To be enforceable, a waiver must be in writing and signed by an
authorized representative of the waiving party.

16.7 Trademarks. Sun does not grant to Supplier, either expressly or by
implication, any license or permission under this Agreement to use any of the
Sun Trademarks. Supplier agrees to comply with all of Sun’s Trademark policies
including the Sun Trademark & Logo Usage Requirements” located as of the
Effective Date on the Internet at http://www.sun:tom/policies/trademarks.
Supplier agrees not to (i) challenge Sun’s ownership or use of the Sun
Trademarks; ii) attempt to register the Sun Trademarks or any mark or logo
substantially similar thereto; (iii) remove, alter or add to the Sun Trademarks;
(iv) co-brand or co-logo its products with the Sun Trademarks; or
(v) incorporate the Sun Trademarks into Supplier’s own Trademarks, product
names, service ii a, company names, domain names or other similar designations.
Any use of the Sun Trademarks or the trademarks of Sun’s Affiliated Companies by
Supplier inures to Sun’s benefit. In its sole discretion, Sun may from time to
time, change and modify its Trademark and Logo Usage Requirements and other
Trademark policies and as such Supplier agrees to regularly review the Sun
Trademark & Logo Usage Requirements and to adhere to the same.

16.8 Interpretation. The parties have had an opportunity to consult their
respective attorneys with respect to this Agreement. Accordingly, the language
of this Agreement shall not be construed for or against either party. This
Agreement shall not be modified, supplemented, qualified, or interpreted by any
trade usage or prior course of dealings between the parties not expressly made a
part of this Agreement. This Agreement is in the English language only, which
language shall be controlling in all respects. Any versions of this Agreement in
any other language shall be for accommodation only and shall not be binding upon
either party. All communications and documentation to be furnished under this
Agreement shall be in the English language. The section headings contained in
this Agreement are for convenience of reference only and shall not be considered
as substantive parts of this Agreement. The use of the singular or plural form
shall include the other form.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

16.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument If this Agreement is executed in counterparts, no signatory
shall be bound until both the parties named below have duly executed or caused
to be duly executed a counterpart.

IN WITNESS WHEREOF, authorized representatives of the parties hereto have signed
this Agreement as set forth below as of the Effective.

 

SUN MICROSYSTEMS, INC.    

Rainmaker Systems Inc.

(SUPPLIER)

Signed:  

LOGO [g91716sandracook_signed.jpg]

    Signed:  

LOGO [g91716cj_signed.jpg]

Typed Name:  

LOGO [g91716sandracook_typed.jpg]

    Typed Name:  

LOGO [g91716cj_typed.jpg]

Title:  

LOGO [g91716senior_director.jpg]

    Title:  

LOGO [g91716title_cj.jpg]

Date:  

LOGO [g91716feb_28.jpg]

    Date:  

LOGO [g91716feb_27.jpg]

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.